Citation Nr: 1426534	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-37 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for fibrosing mediastinitis.  

2.  Entitlement to service connection for a right thigh condition.  

3.  Entitlement to an initial disability rating higher than 30 percent for migraines with migraine variants.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and an August 2013 rating decision of the Appeals Management Center (AMC) in Washington, DC.  In the February 2009 rating decision, the RO denied service connection for fibrosing mediastinitis and right thigh numbness.  In the August 2013 rating decision, the AMC granted service connection for migraines, including migraine variants, and assigned an initial disability rating of 30 percent.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2013 decision, the Board denied the Veteran's appeal as to service connection for fibrosing mediastinitis and a right thigh condition.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In January 2014, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties) and remanded to the Board the issues of entitlement to service connection for fibrosing mediastinitis and for a right thigh condition for action consistent with the terms of the JMR.  The Court dismissed the remaining issues that were appealed.  

In that JMR, the Parties agreed as follows:  

On remand, the Board is ordered to request clarification from the January 2009 examiner on the question of why he was unable to determine the etiology of Appellant's fibrosing mediastinitis and right thigh condition.  See 38 C.F.R. § 19.9; see also Jones, supra.  If the January 2009 examiner is not available to provide and addendum, then another examiner should provide such an opinion.

The Parties have been specific in what they have ordered and the Board must adhere to their order per the Order of the Court.  This leaves no discretion as to asking for a different examiner in the first instance, or providing another examination if the January 2009 examiner is not available.  To comply with the Court's Order, the Board must remand these issues for the development indicated.  

As to the migraines issue, in a letter addressed to the RO and received by the Board on April 28, 2014, the Veteran's representative stated that the letter should be considered a Notice of Disagreement with the August 2013 rating decision.  The representative explained that the Veteran disagrees with the 30 percent rating assigned for his migraine headaches.  

Review of the paper claims file and the "Virtual VA" electronic record, fails to show that a statement of the case has been issued in response to this Notice of Disagreement.  As such, a remand is required so that the RO can furnish a statement of the case to the Veteran and his representative.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to the examiner who conducted the examination of the Veteran in January 2009.  If that examiner is not available, provide the claims file to another examiner.  

The examiner is asked to review the claims file and to provide addendum opinions.  The examiner must provide rationale for any and all opinions provided.  The examiner must accomplish the following:

(a)  If the examiner who examined the Veteran in January 2009 is available, then he must provide an expert medical opinion as to why he was unable to determine the etiology of Veteran's fibrosing mediastinitis.  The examiner must explain whether some additional testing or information is needed, and possibly available, that would permit an opinion that does not rely on mere speculation.  The examiner must, if necessary, conduct research of the medical literature; and explain what research was conducted or why such research is not needed.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  The examiner should clearly identify precisely what facts cannot be determined.  The examiner is cautioned that a mere recitation of this paragraph will be inadequate and cause additional delay.  Rather, the examiner must provide a sufficient rationale to support his conclusion.  

If the examiner who examined the Veteran in January 2009 is not available, then the examiner who provides the requested opinion must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's fibrosing mediastinitis had onset during his active service or was caused by his active service.  

The examiner must provide a complete rationale for any opinion reached.  If such examiner concludes, as did the January 2009 examiner, that such opinion cannot be rendered without resort to mere speculation, then the examiner must explain his or her conclusion consistent with the above directions.  

(b)  If the examiner who examined the Veteran in January 2009 is available, then he must provide an expert medical opinion as to why he was unable to determine the etiology of Veteran's right thigh condition.  The examiner must explain whether some additional testing or information is needed, and possibly available, that would permit an opinion that does not rely on mere speculation.  

The examiner must, if necessary, conduct research of the medical literature; and explain what research was conducted or why such research is not needed.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  The examiner should clearly identify precisely what facts cannot be determined.  

The examiner is cautioned that a mere recitation of this paragraph will be inadequate and cause additional delay.  Rather, the examiner must provide a sufficient rationale to support his conclusion.  

If the examiner who examined the Veteran in January 2009 is not available, then the examiner who provides the requested opinion must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right thigh condition had onset during his active service or was caused by his active service.  

The examiner must provide a complete rationale for any conclusion reached.  If such examiner concludes, as did the January 2009 examiner, that such opinion cannot be rendered without resort to mere speculation, then the examiner must explain his or her conclusion consistent with the above directions.  

A review of the Joint Motion for Partial Remand (clearly identified by the Board in the claims file) may help the examiner (and the RO/AMC) understand what is required in this case by the Veterans Court.

2.  After ensuring that all opinions rendered are adequate, readjudicate the issues of entitlement to service connection for fibrosing mediastinitis and a right thigh condition.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning these issues to the Board.  

3.  Provide to the Veteran and his representative a statement of the case with regard to the initial disability rating assigned for his migraines with migraine variants in the August 2013 rating decision.  Return the issue to the Board if the appeal is not resolved and if the Veteran perfects his appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



